Citation Nr: 1128528	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-13 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis, right knee with history of chondropathy, patellae.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In June 2010, the Board remanded this matter to the RO/Appeal Management Center (AMC) for additional development.  In a May 2011 rating decision, the AMC recharacterized the Veteran's disability on appeal and granted a higher initial 10 percent rating for the Veteran's right knee disability, effective from September 1, 2005.

Because the claim for a higher rating on appeal involves a request following the initial grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).  Moreover, while the AMC assigned a higher initial rating during the pendency of this appeal, as still higher ratings are potentially assignable and the Veteran is presumed to be seeking the maximum available benefit, the claim for an initial higher rating (as characterized on the title page) remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Since the September 1, 2005 effective date of the grant of service connection, the Veteran's service-connected degenerative arthritis, right knee with history of chondropathy, patellae, has been manifested by complaints of pain with flexion limited, at most, to 130 degrees, with extension limited, at most, to 5 degrees, with no instability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative arthritis, right knee with history of chondropathy, patellae, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction .  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a December 2005 pre-rating letter provided notice of what was needed to substantiate the claim for service connection, a January 2007 letter provided the Veteran with notice of the disability and effective date elements pursuant to Dingess/Hartman, and the March 2007 statement of the case (SOC) set forth the criteria for higher ratings for the leg(which suffices for Dingess/Hartman).  In addition, after issuance of the January 2007 letter and the March 2007 SOC, the Veteran and his representative were afforded additional opportunities to respond before the AMC readjudicated the claim decided herein in a May 2011 rating decision.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records and the reports of VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s). Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Service treatment records from September and October 2003 and on separation examination in May 2005 showed crepitus and complaints of chronic recurring knee pain with popping and mild edema.

In March 2006, the Veteran underwent a VA examination that was performed in Germany and was translated into English.  It was noted that the Veteran had pain in his knees, particularly under load, since 1985, and that he sometimes wears a bandage.  X-rays showed a retropatellar irritative-sclerosing, otherwise age appropriate findings.  The Veteran's gait was free and fluent.  The crouch position was complete, one-leg-stand was stable.  There was no effusion, retropatellar friction with hypermobile patella mobility on both sides.  The ligamentary apparatus is stable.  The poplitea is free.  Passive and active extension range of motion is noted to be 5 degrees of extension to 135 degrees of flexion.  The diagnosis was chondropathy patellae.  

In a July 2006 rating decision, the RO granted service connection for chondropathy, patellae, right knee, and assigned an initial 0 percent rating pursuant to diagnostic codes (DC) 5299-5261, noting that this disability was not specifically listed on the rating schedule, so it was rated analogous to a disability that was closely related.  Range of motion of extension limited to 5 degrees was the basis for the noncompensable rating.  

An October 2010 VA joints examination report reflects that the VA examiner noted that he reviewed the claims file.  The Veteran stated that occasionally when he does a lot of walking and at the end of a long day when on his feet, there has been a sensation of some instability, but not giving way.  The Veteran complained of pain and stiffness almost every morning.  After doing exercises, he feels better.  He stated that he has pain in the kneecap area and down to the joint level.  When he is going down steps he will hear a clicking and popping sensation and there is pain associated with that.  On occasion his knee will swell and usually occurs along with the pain.  The Veteran pointed to both sides of the patella and the upper part of the anterior aspect.  He reported occasionally having weakness after a more strenuous day.  He has not observed any incoordination.  He has fatigue similar to the weakness and that will happen after a more strenuous day.  He wraps his knee on occasion for support.  He has a pull brace, which he will use occasionally.  The Veteran is currently employed and has lost no time from work in the last 12 months due to his right knee disability.  The Veteran reported monthly flare-ups, but every morning his right knee hurt.  For relief he will reduce his walking and do some stretching and will avoid more strenuous exercises.  On a pain scale, he would give it a "5" when it flares up.  He stated that his right knee condition does not really have an effect on his occupation, but after taking a twelve hour flight he will have pain in his right knee. 

Physical examination revealed that when standing both legs are fairly straight.  The Veteran stated he has some discomfort in his left knee, but nothing like his right knee.  There is a slight inward tilt of his heels when standing and viewed from his back.  He takes his pants and shoes off sitting in a chair and flexing his knees to about 100 degrees.  He is sitting down on the end of the examination table with his hips and knees flexed at 90 degrees.  He has full extension of both knees.  Flexion of the right knee was 130 to 135 degrees.  The final "2-30" of the right knee were painful.  There was no joint effusion and no patellofemoral compression pain of either knee with no instability of the patellofemoral joint.  McMurray test was negative.  There was no collateral ligament or cruciate ligament instability of the Veteran's knees.  There was some tenderness along the medial joint line of the right knee.  Motor function and neurovascular status post left knee arthroplasty was intact of both legs and feet.  The VA examiner furthered that the Veteran walked down the hall after his examination with a very heavy backpack on his right shoulder area and he had no obvious limp and used no assistive aids.  The VA examiner stated that with reference to Deluca requirements,  it would be speculative to comment on further range of motion, fatigability, incoordination, pain, or flare-ups beyond what is described.  The Veteran grimaces some on occasion with repeated motion.  The Veteran did not have additional limitations after three repetitions of range of motion.  X-rays revealed degenerative joint disease of the knee joints.  The diagnoses were mild degenerative arthritis, right knee joint, and history of chondropathy, patellae, both knees.  

In an April 2011 rating decision, the AMC granted a 10 percent rating for chondropathy, patellae, right knee, pursuant to DCs 5257, 5299-5261 and a separate 10 percent rating for right knee degenerative arthritis pursuant to DC 5010. 

Thereafter, the AMC issued a corrected rating decision in May 2011 granting an initial 10 percent rating, effective September 1, 2005 for the Veteran's right knee disability recharacterized as degenerative arthritis, right knee with history of chondropathy, patellae, right knee.  The AMC noted that the Veteran's right knee disability was previously rated under DCs 5299-5261, but the increase of 10 percent was granted pursuant by analogy to DC 5010. 

The AMC determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5171, for traumatic arthritis.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg). When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of- motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under DC 5260, limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.

Under DC 5261, limitation of extension to 15 degrees warrants a 20 percent rating. A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  See 38 C.F.R. Part 4, Plate II .

Under Diagnostic Code 5257, pursuant to which recurrent subluxation or lateral instability is rated, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Considering the objective medical evidence of record in light of the above criteria, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected degenerative arthritis, right knee with history of chondropathy, patellae is not warranted at any time since the September 1, 2005 effective date of service connection and that, for the reasons discussed below, is most appropriately rated pursuant to DC 5010.

First addressing limited motion, the Board notes that, collectively, the aforementioned evidence reveals that the Veteran had normal extension on the recent October 2010 VA examination, thus, a compensable rating under Diagnostic Code 5261 is not warranted.  Even though the March 2006 VA examination indicated that the Veteran had extension limited to 5 degrees, such would also not warrant a compensable rating.  Moreover, while there has been some limitation of flexion of the right knee-at most to 130 degrees with some pain-such has not been shown to be to an extent that would warrant a compensable rating under Diagnostic Code 5260.  Thus (per 38 C.F.R. § 4.71a, Diagnostic Code 5003), no more than a 10 percent rating is warranted.  This is so even considering functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain is not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260, much less the next higher, 20 percent rating under that diagnostic code.  Also for the reasons noted above, there is no basis for assignment of separate ratings for limited flexion and extension.

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating degenerative arthritis, right knee with history of chondropathy, patellae, but finds that no higher rating is assignable. The Veteran has never demonstrated or been diagnosed with ankylosis of the right knee, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5258, and 5262 are not for application. The Board has also considered DC 5257, for recurrent subluxation or lateral instability of the knee; however, the March 2006 and October 2010 VA examination reports were negative for findings of instability in the Veteran's right knee, hence, this diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.

Additionally, the Board finds that at no point since the effective date of service connection has the Veteran's service-connected degenerative arthritis, right knee with history of chondropathy, patellae, been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating under 38 C.F.R. § 3.321(b)(1) (2010); see Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected degenerative arthritis, right knee with history of chondropathy, patellae. There is no objective evidence revealing that his condition caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected degenerative arthritis, right knee with history of chondropathy, patellae. The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

Under these circumstances, the Board must conclude that the criteria for an initial rating in excess of 10 percent for degenerative arthritis, right knee with history of chondropathy, patellae has not been met at any point since the effective date of the grant of service connection.  As such, there is no basis for staged rating pursuant to Fenderson, and the claim for an initial higher initial rating for degenerative arthritis, right knee with history of chondropathy, patellae, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

An initial rating in excess of 10 percent for degenerative arthritis, right knee with history of chondropathy, patellae, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


